
	

113 HR 1561 RH: To authorize the Secretary of the Interior to make improvements to support facilities for National Historic Sites operated by the National Park Service, and for other purposes.
U.S. House of Representatives
2013-04-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IB
		Union Calendar No. 522
		113th CONGRESS
		2d Session
		H. R. 1561
		[Report No. 113–691]
		IN THE HOUSE OF REPRESENTATIVES
		
			April 15, 2013
			Mr. Gardner introduced the following bill; which was referred to the Committee on Natural Resources
		
		
			December 22, 2014
			Committed to the Committee of the Whole House on the State of the Union and ordered to be printed
		
		A BILL
		To authorize the Secretary of the Interior to make improvements to support facilities for National
			 Historic Sites operated by the National Park Service, and for other
			 purposes.
	
	
		1.Improvement, operation, and use of support facilities
			(a)ImprovementThe Secretary of the Interior, acting through the National Park Service, may make improvements to a
			 support facility, including a visitor center, for a National Historic Site
			 administered by the National Park Service if the project—
				(1)is conducted within the agency’s existing budget;
				(2)is subject to a 50-percent non-Federal cost sharing requirement; and
				(3)is conducted for a unit of the National Park System which has authority to establish a support
			 facility outside the park boundary.
				(b)Operation and useThe National Park Service may operate and use all or part of a support facility, including a
			 visitor center, for a National Historic Site—
				(1)to carry out duties associated with administering and supporting the National Historic Site; and
				(2)only in situations where there is an agreement between the Secretary of Interior and the
			 commissioners of the County or Parish in which the support facility is
			 located.
				
	
		December 22, 2014
		Committed to the Committee of the Whole House on the State of the Union and ordered to be printed
